       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MESHA GERKEN, BRENDAN STARKEY
and HEATHER STARKEY,
       Plaintiffs,

 v.                                                                  No.: 1:19-cv-00860-WJ-SCY

 DOMENIC CHARLES MILES and
 PROGRESSIVE DIRECT INSURANCE
 COMPANY,
 d/b/a PROGRESSIVE NORTHERN
 INSURANCE COMPANY,

         Defendants.

              DEFENDANT DOMENIC CHARLES MILES’S RESPONSE TO
                       PLAINTIFFS’ MOTION TO STAY

       COMES NOW, Defendant DOMENIC CHARLES MILES (hereinafter “Defendant”), by

and through his attorneys, DEGRAAUW LAW FIRM, P.C. (J. Andrew deGraauw and Bryan M.

Rowland), and hereby submits his Response to Plaintiffs’ Motion to Stay. In support of his Response

Defendant states as follows:

                                    I.      INTRODUCTION

       Defendant generally agrees with the timetable described by Plaintiffs in their Motion.

However, Plaintiffs make several incorrect statements in the narrative of their timeline that are

significant. Plaintiffs first incorrectly state in Paragraph 2 of their Motion that Plaintiffs Brendan

Starkey and Heather Starkey were parties in the underlying suit Plaintiff Mesha Gerken filed

against Defendant in Second Judicial Court, case number D-202-CV-2018-07455, as the Starkey

Plaintiffs are not named as parties in the suit until Plaintiff Mesha Gerken amends her complaint

on July 9, 2019. See Plaintiffs’ Motion to Stay, at ¶¶ 2 and 4, Document No. 16, Case No. 1:19-
        Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 2 of 9




cv-00860-WJ-SCY. Plaintiffs then incorrectly imply that their third-party claims made against

Defendant in the Second Judicial Court, case no. D-202-CV-2018-03651, were somehow pled

prior to Plaintiffs’ July 7, 2019 amended Answer, as Plaintiff Mesha Gerken’s initial Answer only

pled a counterclaim against the Plaintiff in that case, progressive Insurance, and made no claims,

third-party or otherwise, against Defendant Miles. See Id. at ¶ 3. These facts are important here

because the first claims brought against Defendant in either case was brought solely by Plaintiff

Gerken in the underlying case here, which only strengthens Defendant’s argument that the

underlying case is the proper case to consolidate the duplicative claims filed against the Defendant

by the Plaintiffs.

        Plaintiffs then attempt to distract the Court through assertions, of which Defendant

generally denies as accurate in their form and substance, that are not relevant to the underlying

question of whether their Motion to Stay under the Colorado River Abstention Doctrine is either

proper or premature. See Id. at ¶¶ 7-20. However, what is clear from these assertions is there are

pending opposed Motions to Remand and to Consolidate that are pending in case numbers

1:19-cv-00864 and 1:19-cv-00860 that clearly need to be decided before Plaintiffs’ Motion to Stay

should be considered. The ultimate outcomes of these pending motions will have great bearing on

this Motion.    Defendant strongly believes that Plaintiffs’ Motion to Remand case number

1:19-cv-00864 will be denied and the court will grant Defendant’s Motion to Consolidate the two

cases. This will of course make Plaintiff’s Motion to Stay this case moot. However, in the unlikely

event that Plaintiffs Motion to Remand is not denied, Plaintiffs Motion to Stay under the Colorado

River Abstention Doctrine or alternatively Plaintiffs’ request to dismiss this underlying action

should be denied as Plaintiffs have significantly failed to meet the very high burden set out by the
       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 3 of 9




Supreme Court to stay a federal action in difference to a state action or to show a justifiable reason

to dismiss the underlying action that would not significantly prejudice the Defendant.

                                         II.     ARGUMENT

      A.       The Colorado River Doctrine does not favor abstention here, because there is
no parallel state court action at this time and Plaintiff has failed to argue any exceptional
circumstances that would warrant such a disfavored action.


       Plaintiffs incorrectly argue that the Colorado River Doctrine favors abstention here,

because there is no current parallel case in state court and the arguments for abstention made by

Plaintiffs fail to rise to the exceedingly high bar of “exceptional circumstances.” “[T]he decision

whether to defer to the state courts is necessarily left to the discretion of the district court in the

first instance.” Fox v. Maulding, 16 F.3d 1079, at 1081 (10th Cir. 1994) (quoting Moses H. Cone

Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, at 19, 103 S.Ct. 927, at 938, 74 L.Ed.2d

765 (1983)). Such discretion, however, must be held in the light of “the virtually unflagging

obligation of the federal courts to exercise the jurisdiction given them.” Fox, 16 F.3d 1079 at 1081

(quoting Colorado River Water Conservation District v. United States, 424 U.S. 800, at 817-18,

96 S.Ct. 1236, at 1246, 47 L.Ed.2d 483 (1976)). “Thus, declining to exercise jurisdiction based

on the Colorado River doctrine is appropriate only in “exceptional” circumstances.” Fox, 16 F.3d

1079 at 1081 (citing Colorado River, 424 U.S. 800, at 818, 96 S.Ct. at 1246; Moses H. Cone, 460

U.S. at 19, 103 S.Ct. at 938). In determining whether “exceptional circumstances” exist, the court

must first determine whether the state and federal proceedings are parallel. See Fox, 16 F.3d 1079

at 1081. “Suits are parallel if substantially the same parties litigate substantially the same issues

in different forums.” Fox, 16 F.3d 1079 at 1081 (citing New Beckley mining Corp. v. International

Union, UMWA, 946 F.2d 1072, 1073 (4th Cir. 1991)). The court examines the state proceedings
        Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 4 of 9




“as they actually exist to determine whether they are parallel to the federal proceedings.” See Fox,

16 F.3d 1079, at 1081. However, the mere existence of a parallel suits in state and federal

proceedings does not by itself preclude parallel proceedings in federal court. See Id. at 1082.

        Plaintiffs argument for abstention fails the first test established by the Supreme Court as

there is no parallel state court action to consider. The parallel action in question is actively in front

of the U.S. District Court for the District of New Mexico, and not in state court. See Progressive

Direct Insurance Company v. Gerken, 1:19-cv-00864-JHR-LF. Plaintiffs’ argument about their

pending Motion to Remand in that case is both irrelevant, as the court has not made a decision on

their motion, and wrong, as Defendant strongly believes the court will deny Plaintiffs’ Motion.

Plaintiffs’ Motion is grossly premature and asks the court to ignore precedence and examine the

parallel proceedings as Plaintiffs wish them to be and not as they are. See Id. at 1081. This Motion

should be denied on the grounds that it is premature, as there is no current parallel state action for

the court examine.

        Arguing in the alternative, in the unlikely event that Plaintiffs’ Motion to Remand the

parallel action to state court is not rejected, Plaintiffs’ Motion to Stay should still be denied as

Plaintiffs cannot show exceptional circumstances that warrant such an action. In determining

whether exceptional circumstances exist to exercise deference to a parallel state proceeding, the

Supreme Court in Colorado River set forth a nonexclusive list of factors including: (1) whether

either court has assumed jurisdiction over property; (2) the inconvenience of the federal forum; (3)

the desirability of avoiding piecemeal litigation; and (4) the order in which the courts obtained

jurisdiction. See Fox, 16 F.3d 1079 at 1082 (citing Colorado River, 424 U.S. at 818, 96 S.Ct. at

1246). Other relevant factors can include “the vexatious or reactive nature of either the federal or
       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 5 of 9




the state action”, “whether federal law provides the rule of decision,” and “whether the party

opposing abstention has engaged in an impermissible forum-shopping.” Fox, 16 F.3d 1079 at

1082 (citing Moses H. Cone, 460 U.S. at 18, 103 S.Ct. at 938). These factors should not be used

as a “mechanical checklist,” and instead a court should engage in “a careful balancing of the

important factors as they apply in a given case, with the balance heavily weighted in favor of the

exercise of jurisdiction.” Fox, 16 F.3d 1079, at 1082 (citing Moses H. Cone, 460 U.S. at 16, 103

S.Ct. at 937). “Only the clearest of justifications will warrant dismissal,” Fox, 16 F.3d 1079 at

1082 (citing Colorado River, 424 U.S. at 819, 96 S.Ct. at 1247), and “any doubt should be resolved

in favor of exercising federal jurisdiction.” Fox, 16 F.3d 1079 at 1082; see also Travelers Indem

Co. v. Madonna, 914 F2d 1364, 1369 (9th Cir. 1990).

       Plaintiffs’ Motion fails to provide any analysis of these factors, other than reiterating that

Defendant’s removal to federal court is based upon diversity, as Defendant does not reside in New

Mexico. Plaintiff offers no arguments that this removal is improper, and that Defendant does not

have the right to removal. An analysis of the circumstances of these parallel cases against the

factors discussed above leaves little doubt that abstention is not warranted here, because the forum

offers no inconvenience to the Plaintiffs and Defendant has not engaged in improper forum-

shopping. Additionally, the risk of piecemeal litigation is unknown at this time as Defendant has

several Motions to Dismiss pending on statute of limitations grounds, where the timelines and

arguments vary significantly between these two parallel cases. Depending on the outcome of these

Motions, these cases may not parallel each other anymore.

       Finally, the order of the courts obtained jurisdiction is important and weighs against

abstention here, because this remains the initial case brought against Defendant Miles by
       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 6 of 9




Defendant Gerken and staying or dismissing this case would create a significant prejudice against

the Defendant as his federal right to removal for diversity is substantially greater as a first-party

defendant. See generally Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 204 L.ED.2d 34

(2019) (holding that third-party defendant’s do not have the right of removal to federal court).

Furthermore, Plaintiffs’ argument that the parallel case has proceeded further than the instant

action has no bearing on Defendant Miles as he was served with claims from both cases at the

same time, and immediately moved to remove to federal court. Although Defendant disagrees

with Plaintiffs’ assessment that significant progress and rulings have been made in the parallel

case, any proceedings that have occurred have been without Defendant Miles as a party. In the

absence of a clear justification to warrant dismissal or a stay in Plaintiffs’ instant Motion, it should

be denied as resolution favors the exercise of federal jurisdiction.

       B.     Plaintiffs’ Alternative Request for leave of the court to voluntarily dismiss this
suit should be denied, because such a dismissal would be plainly prejudicial to Defendant
Miles.


       Plaintiffs’ request for leave of the court to voluntarily dismiss this case under Fed. R. Civ.

P. 41(a)(2) is a blatant attempt at an end-run around of Defendant Miles’s right of removal to

federal court for diversity and should be denied because of the requests clear prejudice against

Defendant. “The court should permit a Rule 41(a)(2) dismissal only when it will not prejudice the

defendants.” Ibeto Petrochemical Industries, Ltd. v. M/T “Beffen”, 412 F.Supp.2d 285, 290, 64

Fed.R.Serv.3d 57 (S.D.N.Y. 2005); see Wakefield v. Northern Telecom, Inc., 769 F2d 109, 114

(2nd Cir. 1985); see also Jones v. Securities and Exchange Commission, 298 U.S. 1, 19, 56 S.Ct.

654 (1936) (stating the general rule that a Plaintiff’s general right to dismiss is defeated by a plain

legal prejudice resulting to a defendant). Defendant Miles would be clearly prejudiced by the
       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 7 of 9




dismissal of this action, because it would thwart his right to remove the claims made against him

to federal court under diversity. Plaintiff Gerken chose to sue Defendant Miles in this suit, long

before making a strategic decision to make nearly identical third-party claims against him in an

effort to avoid allowing Defendant his right of removal. Defendant Miles has proposed, through

his Motion to Consolidate, a more reasonable solution to the quagmire caused by Plaintiffs’

identical claims being brought in two different suits. The Motion to Consolidate would not be

prejudicial to any one party and would resolve virtually all of the concerns alleged in Plaintiffs’

Motion. For these reasons, Plaintiffs’ request for a voluntary dismissal should be denied.

                                         III.    Conclusion

        Plaintiffs Motion to Stay fails the Colorado River Doctrine’s first test in determining

whether abstention of federal jurisdiction is appropriate, because there are no parallel cases

currently pending in state court. Even if Plaintiffs’ Motion were to survive this first test, the strong

apprehension of federal courts to relinquish its jurisdiction is fatal to Plaintiffs’ arguments, because

Plaintiffs’ Motion does not provide any “exceptional circumstances” that would warrant

abstention. Finally, Plaintiffs’ alternative argument requesting leave to voluntarily dismiss this

case should be seen by this court as an obvious attempt to thwart Defendant’s rights to removal to

federal court and should be rejected as prejudicial to Defendant Miles. For these reasons,

Defendant requests that his Motion to Consolidate and Motions to Dismiss be considered and

decided prior to this pending motion, and that Plaintiffs’ Motion to Stay and Plaintiffs’ request for

leave of the court to voluntarily dismiss this case should both be denied.

        WHEREFORE, Defendant prays the Court reserves any decision on this motion until

Defendant’s Motion to Consolidate and Motions to Dismiss are decided and denies Plaintiffs’
       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 8 of 9




Motion to Stay and Plaintiffs’ request for voluntary dismissal.


                                             Respectfully submitted,
                                             DEGRAAUW LAW FIRM, P.C.


                                             By:     /s/ Bryan M. Rowland
                                                     J. Andrew deGraauw
                                                     Bryan M. Rowland
                                                     Attorneys for Defendant Miles
                                                     316 Osuna Road, NE - Suite 302
                                                     Albuquerque, NM 87107
                                                     Telephone: (505) 322-2144
                                                     drew@dglawfirmpc.com
                                                     bryan@dglawfirmpc.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I filed the foregoing pleading electronically
through the CM/ECF, which caused all parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing.


David Z. Ring
AEQUITAS LAW OF NEW MEXICO
5901 Wyoming Blvd. NE, Ste. J-300
Albuquerque, NM 87109
Phone: (505) 263-8929
dave@aequitas.pro
       Case 1:19-cv-00860-WJ-SCY Document 25 Filed 11/06/19 Page 9 of 9




Richard M. Padilla
Jeffrey M. Mitchell
O’Brien & Padilla, P.C.
6000 Indian School Rd. NE, Ste. 200
Phone: (505)883-8181
rpadilla@obrienlawoffice.com
jmitchell@obrienlawoffice.com


_/s/ Bryan M. Rowland
J. Andrew deGraauw
Bryan M. Rowland
